DETAILED ACTION
This action is in response to the application filed 8 November 2017.
Claims 1-15 are pending.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a data input-output portion that performs input-output of data”, “a database storing portion that stores a database configured with a plurality of device models relating to a device”, “a database generating portion that generates the database”, “a device specification generating portion that generates a device specification of the device” in claims 1, 10, and 13; “a customer side data input-output portion that performs input-output of data”, “an input operation portion that performs an input operation by a customer” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 7, the claim recites “the device model” at line 3; however, claim 1 (from which claim 7 depends) recites “a plurality of device models”. Accordingly, it is not clear as to which of the plurality of models is “the device model” of claim 7. For the purposes of further examination, “ of the plurality of device models” is assumed to be “the device model”.

Regarding claim 8, the claim recites “the device model configuring the device fixed specification database” at lines 20-21. There is insufficient antecedent basis for this limitation in 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.

Regarding claim 1:
Step 1:
The claim recites “a device design support apparatus comprising: a data input-output portion that performs input-output of data; a database storing portion that stores a database configured with a plurality of device models relating to a device; a database generating portion that generates the database; and a device specification generating portion that generates a device specification of the device”
Step 2A – prong one:
The claim recites “the database generating portion generates a second database based on a first database stored in the database storing portion and the first device provisional specification” which but for the recitation of generic computer elements is a process which may 
The claim also recites “the device specification generating portion generates a second device provisional specification relating to the device based on the second database outputs the generated second device provisional specification through the data input-output portion” which but for the recitation of generic computer elements is a process which may be performed mentally or with the aid of pen and paper (for example specifying the part found)
The claim also recites “receives the input of a change content of the second device provisional specification, and generates a device fixed specification of the device based on the second device provisional specification and the change content” which but for the recitation of generic computer elements is a process which may be performed mentally or with the aid of pen and paper (for example, an of the above process described in the specification as cited above).
Accordingly, at step 2A – prong one, the claim is found to recite a judicial exception.
Step 2A – prong two:
The claim recites “A device design support apparatus comprising: a data input-output portion that performs input-output of data; a database storing portion that stores a database configured with a plurality of device models relating to a device; a database generating portion that generates the database; and a device specification generating portion that generates a device specification of the device”; however, this amounts to mere instruction to apply the judicial exception with a computer and does not incorporate the judicial exception into a practical application (see MPEP 2106.05(f), e.g. “Requiring the use of software to tailor information and provide it to the user on a generic computer”).  Accordingly, at step 2A – prong two, the claim is found to be directed to a judicial exception.

Step 2B:
As noted for step 2A – prong two, the additional elements amount to mere instruction to apply the judicial exception with a computer which does not amount to significantly more than the judicial exception itself (see MPEP 2106.05(f), e.g. “Requiring the use of software to tailor information and provide it to the user on a generic computer”). Considering the claim as a whole, the claim is directed to implementing the judicial exception with a computer. Accorindingly, at step 2B, the claim is found to be directed to a judicial exception without significantly more.

Regarding claim 2:
The claim recites “wherein the database generating portion generates a first intermediate database by performing narrowing-down with respect to the first database, based on the first device provisional specification” which but for the recitation of generic computer elements is a process which may be performed mentally or with the aid of pen and paper (see for example the specification at page 1:¶3 descibing searching through existing products to determine a suitable part; this would correspond to narrowing the parts before selecting one.)
The claim recites “the device specification generating portion selects an evaluation factor for cluster analysis based on the first device provisional specification, performs a cluster analysis per evaluation factor with respect to the first intermediate database, performs weighting of the 
The claim recites “the database generating portion generates an individual database based on the evaluation factor of which priority is high, as the second database” which but for the recitation of generic computer elements is a process which may be performed mentally or with the aid of pen and paper (as previously discussed, narrowing the part list).
Accordingly, the reasoning given for claim 1 applies, where these limitations are part of the judicial exception.

Regarding claim 3:
The claim recites “wherein the device specification generating portion generates an evaluation factor combination by combining a plurality of evaluation factors of which priori ties are high” which but for the recitation of generic computer elements is a process which may be performed mentally or with the aid of pen and paper (for example, judging part similarity in view of multiple design intents).
The claim recites “the database generating portion generates an individual database based on the evaluation factor combination, as the second database” which but for the recitation of generic computer elements is a process which may be performed mentally or with the aid of pen and paper (as previously discussed, narrowing the part list).
Accordingly, the reasoning given for claim 2 applies, where these limitations are part of the judicial exception.

Regarding claim 4:
The claim recites “wherein the device specification generating portion generates a device provisional specification outline list, a device provisional specification detail list, and a device provisional specification evaluation list based on the second device provisional specification” which but for the recitation of generic computer elements is a process which may be performed mentally or with the aid of pen and paper (as previously discussed, narrowing the part list).
Accordingly, the reasoning given for claim 1 applies, where these limitations are part of the judicial exception.
The claim also recites “and outputs the generated device provisional specification outline list, detail the generated device provisional specification list, and the generated device provisional specification evaluation list, as the second device provisional specification”; however, this is mere instruction to apply the judicial exception with a computer (see MPEP 2106.05(f), e.g. “Requiring the use of software to tailor information and provide it to the user on a generic computer”).
Accordingly, the reasoning given for claim 1 applies, where these limitations are part of the mere instruction to apply the exception with a computer.

Regarding claim 5:
The claim recites “wherein the device specification generating portion generates a third device provisional specification based on the second device provisional specification and the change content” and “generates the device fixed specification based on the third device provisional specification and the supplement content” which but for the recitation of generic 
Accordingly, the reasoning given for claim 1 applies, where these limitations are part of the judicial exception.
The claim also recites “outputs the third device provisional specification through the data input-output portion, receives the input of a supplement content of the third device provisional specification”; however, this is mere instruction to apply the judicial exception with a computer (see MPEP 2106.05(f), e.g. “Requiring the use of software to tailor information and provide it to the user on a generic computer”).
Accordingly, the reasoning given for claim 1 applies, where these limitations are part of the mere instruction to apply the exception with a computer.

Regarding claim 6:
The claim recites “wherein the database generating portion generates a device fixed specification database by performing narrowing-down with respect to the second database, based on the device fixed specification” which but for the recitation of generic computer elements is a process which may be performed mentally or with the aid of pen and paper (as previously discussed, narrowing the part list).
Accordingly, the reasoning given for claim 1 applies, where these limitations are part of the judicial exception.

Regarding claim 7:

The claim recites “the device specification generating portion determines whether  or not variation of the device characteristic parameter is within an allowable range of the device fixed specification, by performing simulation, in a case where variation occurs in the device structure parameter due to manufacturing variation” which but for the recitation of generic computer elements is a process which may be performed mentally or with the aid of pen and paper (making a judgement regarding tolerances).
Accordingly, the reasoning given for claim 1 applies, where these limitations are part of the judicial exception.

Regarding claim 8:
The claim recites “wherein the device specification generating portion extracts the device characteristic parameter for performing the simulation, from the device fixed specification database, extracts the device structure parameter for performing the simulation from the first database, based on the extracted device characteristic parameter” which but for the recitation of generic computer elements is a process which may be performed mentally or with the aid of pen and paper (reading the part specification).
 The claim recites “performs a correlation analysis between the extracted device characteristic parameter and the extracted device structure parameter” which but for the 
The claim recites “adjusts the extracted device characteristic parameter and the extracted device structure parameter, based on a result of the correlation analysis” which but for the recitation of generic computer elements is a process which may be performed mentally or with the aid of pen and paper (estimating a new size, e.g. length).
The claim recites “extracts a representative value of the device fixed specification, based on the device fixed specification database” which but for the recitation of generic computer elements is a process which may be performed mentally or with the aid of pen and paper (estimating a new size based on the parts in the catalog, e.g. a mode of the lengths)
The claim recites “performs the simulation, based on the adjusted device characteristic parameter, the adjusted device structure parameter, and the representative value, and determines whether or not the device characteristic parameter of the device model configuring the device fixed specification database is within the allowable range of the device fixed specification, based on a result of the simulation” which but for the recitation of generic computer elements is a process which may be performed mentally or with the aid of pen and paper (performing an analytic calculation (simulate) to determining a structure in view of, for example, the chosen length).
Accordingly, the reasoning given for claim 1 applies, where these limitations are part of the judicial exception.

Regarding claims 9-14, with the exception of the additional a customer terminal including a customer side data input-output portion that performs input-output of data, and an 

Regarding claim 13 and 15, the claim belong to a differing statutory category, i.e. processes, but are otherwise similar to those discussed above. The reasoning given hereinabove applies, mutatis mutandis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-6, 9-10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticpated by Cobb (COBB, CORIE L., AND ALICE M. AGOGINO. "Case-based reasoning for .

Regarding claim 1, Cobb discloses a device design support apparatus (p1:§1:¶1: “This paper presents a design synthesis tool, called case-based synthesis of microelectromechanical systems CaSyn-MEMS, for early stage MEMS design. CaSyn-MEMS is a computer-aided design CAD tool that assists MEMS designers with concept development by utilizing past design structures to synthesize new structures.”) comprising:
a data input-output portion that performs input-output of data (p3:fig. 2: “input”, “output” and the various areas between the processes.);
a database storing portion that stores a database configured with a plurality of device models relating to a device (p3:§3.2:item 1 and ¶2: “Develop a hierarchical case library containing MEMS building blocks and devices at varying levels of complexity … The case library contains MEMS components, building blocks, and preconfigured devices.”);
a database generating portion that generates the database (p3:§3.2:¶2: “If new unique designs are synthesized by the system, the designs can be validated with fabrication and more advanced modeling techniques, such as finite element analysis FEA, before being added to the case library to further expand the knowledge base. A small case library can expand and grow with use as newly synthesized design cases are stored in the library for future retrieval” and fig 2: “add cases to library” EN: The computer system adding the cases is the generating portion.); and
a device specification generating portion that generates a device specification of the device (p3:§3.2:¶2: “Cases are initially evaluated with the MEMS simulation tool SUGAR. If new unique designs are synthesized by the system, the designs can be validated with fabrication and more advanced modeling techniques, such as finite element analysis FEA” EN: the cases are the specifications),
wherein
the data input-output portion receives an input of a first device provisional specification relating to the device (p3:fig. 2: “input [from designer]”),
the database generating portion generates a second database based on a first database stored in the database storing portion and the first device provisional specification (p4:§4.1: ¶2: “Because the MEMS case library is structured in a hierarchical manner, a template search is used first to focus on the most relevant section of the case library.” EN: the “relevant section” is a second database.), and
the device specification generating portion
generates a second device provisional specification relating to the device based on the second database (p3:§3.2:item 3: “Implement a computationally inexpensive retrieval method that can focus the search space while returning the best designs possible”; pp4:§4-4.1: e.g. “Case retrieval is the process of finding cases in the case library that best match a current design problem. … Cases that fall within 20% of all the newly specified design requirements are considered good candidates for parametric optimization or future design adaptation with MOGA. … A ranking score between 0 and 1 is given to each case. Cases with a rank score closer to 1 are considered the best match with the input case. We will operate under the assumption that the closer two cases are in similarity, the better suited they are for the current design problem.”.),
outputs the generated second device provisional specification through the data input-output portion (p2:fig 2: arrow from retrieve cases to adapt cases; p5:§5:¶1: “Once cases have been retrieved and ranked, the next crucial step is to adapt the retrieved cases to better meet the current design objectives.”),
receives the input of a change content of the second device provisional specification (pp5-6:§5: e.g. from ¶1: “Typically, cases retrieved from the case library will not be an exact match with a current design problem; thus, retrieved cases will usually require design modification for a new problem. Case adaptation is the stage of the CBR process where designs are modified or synthesized to match a given set of design requirements. The retrieved cases are starting points for design adaption and exploration.” EN: §5.1 discusses parametric changes and §5.2 discusses changes via genetic algorithms.), and
(p6:§5.2:¶3: “At the end of the MOGA adaptation process, the designer is presented with multiple good design topologies from which to choose for further design exploration and analysis”).

Regarding claim 2, Cobb discloses the device design support apparatus according to claim 1, wherein
the database generating portion generates a first intermediate database by performing narrowing-down with respect to the first database, based on the first device provisional specification (p4:§4.1:¶2: “a template search is used first to focus on the most relevant section of the case library. The designer selects an application based on MEMS pre-indexed design domains Fig. 3.”),
the device specification generating portion
selects an evaluation factor for cluster analysis based on the first device provisional specification (p4:§4.1:¶2: “Design requirements are entered, and a nearest neighbor similarity function is applied to weight and rank the matching cases retrieved from the initial search. Weights for the similarity search can be chosen by the user or set to a default where all design requirements carry equal weight.” EN: the design requirements are evaluation factors and nearest neighbor is a clustering analysis),
performs a cluster analysis per evaluation factor with respect to the first intermediate database (p4:§4.1:¶2: “a nearest neighbor similarity function is applied to weight and rank the matching cases retrieved from the initial search”),
performs weighting of the evaluation factor based on a result of the cluster analysis (p4:§4.1:¶2: “Cases that fall within 20% of all the newly specified design requirements are considered good candidates for parametric optimization or future design adaptation with MOGA.” EN: weighted by percentage of all newly specified requirements), and
selects the evaluation factor of which priority is high based on the weighting (p4:¶4.1:¶3: “In the event that design requirements are overconstrained and cannot pull a candidate case from the library, the retrieval algorithm relaxes secondary design requirements such as area and stiffness for resonators in increments of 10% and searches for cases with the frequency operation band as the most important criterion until cases are retrieved”), and
the database generating portion generates an individual database based on the evaluation factor of which priority is high, as the second database (p4:§4.1:¶4: “After a group of candidate cases has been identified, a similarity measure is applied to compare the input and output cases. A ranking score between 0 and 1 is given to each case. Cases with a rank score closer to 1 are considered the best match with the input case. We will operate under the assumption that the closer two cases are in similarity, the better suited they are for the current design problem.”).

Regarding claim 3, Cobb discloses the device design support apparatus according to claim 2, wherein
the device specification generating portion generates an evaluation factor combination by combining a plurality of evaluation factors of which priorities are high (p4:§4.1:¶2: “Weights  or the similarity search can be chosen by the user or set to a default where all design requirements carry equal weight. Cases that fall within 20% of all the newly specified design requirements are considered good candidates for parametric optimization or future design adaptation with MOGA”), and
the database generating portion generates an individual database based on the evaluation factor combination, as the second database (p4:§4.1:¶4: “After a group of candidate cases has been identified, a similarity measure is applied to compare the input and output cases. A ranking score between 0 and 1 is given to each case. Cases with a rank score closer to 1 are considered the best match with the input case. We will operate under the assumption that the closer two cases are in similarity, the better suited they are for the current design problem.”).

Regarding claim 5, Cobb discloses the device design support apparatus according to claim 1, wherein the device specification generating portion
generates a third device provisional specification based on the second device provisional specification and the change content (as for the second device provisional specification of claim 1 and p3:fig 2 showing the iterative loop. EN: each time through the loop may be considered the development of another provisional database creations and specification output. See also p2:left:top: “Knowledge-based CAD tools enable designers to weed out bad design ideas early on and iterate more with simulation than with costly manufacturing processes”),
outputs the third device provisional specification through the data input-output portion (p3:fig2: “output solutions” See also p2:left:top: “Knowledge-based CAD tools enable designers to weed out bad design ideas early on and iterate more with simulation than with costly manufacturing processes”),
receives the input of a supplement content of the third device provisional specification (p3:fig 2: input specification and design requirements, See also p2:left:top: “Knowledge-based CAD tools enable designers to weed out bad design ideas early on and iterate more with simulation than with costly manufacturing processes”), and
generates the device fixed specification based on the third device provisional specification and the supplement content (p6:§5.2:¶3: “At the end of the MOGA adaptation process, the designer is presented with multiple good design topologies from which to choose for further design exploration and analysis”).

Regarding claim 6, Cobb discloses the device design support apparatus according to claim 1, wherein the database generating portion generates a device fixed specification database by performing narrowing-down with respect to the second database, based on the device fixed specification (p5:§5:¶1: “Case adaptation is the stage of the CBR process where designs are modified or synthesized to match a given set of design requirements.” EN: §§5.1 and 5.2 show how the specification is further narrowed via choosing parameters.).

Regarding claim 9, Cobb discloses a device design support system (p1:§1:¶1: “This paper presents a design synthesis tool, called case-based synthesis of microelectromechanical systems CaSyn-MEMS, for early stage MEMS design. CaSyn-MEMS is a computer-aided design CAD tool that assists MEMS designers with concept development by utilizing past design structures to synthesize new structures.”), comprising:
a device design support apparatus including a data input-output portion that performs input-output of data (p3:fig. 2: “input”, “output” and the various areas between the processes.),
a database storing portion that stores a database configured with a plurality of device model parameters relating to a device (p3:§3.2:item 1 and ¶2: “Develop a hierarchical case library containing MEMS building blocks and devices at varying levels of complexity … The case library contains MEMS components, building blocks, and preconfigured devices.”),
a database generating portion that generates the database (p3:§3.2:¶2: “If new unique designs are synthesized by the system, the designs can be validated with fabrication and more advanced modeling techniques, such as finite element analysis FEA, before being added to the case library to further expand the knowledge base. A small case library can expand and grow with use as newly synthesized design cases are stored in the library for future retrieval” and fig 2: “add cases to library” EN: The computer system adding the cases is the generating portion.), and
a device specification generating portion that generates a device specification of the device (p3:§3.2:¶2: “Cases are initially evaluated with the MEMS simulation tool SUGAR. If new unique designs are synthesized by the system, the designs can be validated with fabrication and more advanced modeling techniques, such as finite element analysis FEA” EN: the cases are the specifications); and
a customer terminal including
a customer side data input-output portion that performs input-output of data (p3:fig. 2: “input”, “output” EN: designer is the customer), and
an input operation portion that performs an input operation by a customer (p3:fig. 2: “input”),
wherein
the customer terminal outputs a first device provisional specification input from the input operation portion, to the device design support apparatus through the customer (p3:fig. 2: “input” of “design requirements” and “specification”),
the device design support apparatus receives an input of the first device provisional specification, through the data input-output portion (p3:fig. 2: “input” of “design requirements” and “specification”; p4:§4.1:¶2: “Because the MEMS case library is structured in a hierarchical manner, a template search is used first to focus on the most relevant section of the case library. The designer selects an application based on MEMS pre-indexed design domains Fig. 3. Design requirements are entered”),
the database generating portion generates a second database based on a first database stored in the database storing portion and the first device provisional specification (p4:§4.1: ¶2: “Because the MEMS case library is structured in a hierarchical manner, a template search is used first to focus on the most relevant section of the case library.” EN: the “relevant section” is a second database.),
the device specification generating portion
generates a second device provisional specification relating to the device based on the second database (p3:§3.2:item 3: “Implement a computationally inexpensive retrieval method that can focus the search space while returning the best designs possible”; pp4:§4-4.1: e.g. “Case retrieval is the process of finding cases in the case library that best match a current design problem. … Cases that fall within 20% of all the newly specified design requirements are considered good candidates for parametric optimization or future design adaptation with MOGA. … A ranking score between 0 and 1 is given to each case. Cases with a rank score closer to 1 are considered the best match with the input case. We will operate under the assumption that the closer two cases are in similarity, the better suited they are for the current design problem.”.), and
outputs the generated second device provisional specification to the customer terminal, through the data input-output portion (p3:fig 2 showing the output in the iterative loop. EN: each time through the loop may be considered the development of another provisional database creations and specification output. See also p2:left:top: “Knowledge-based CAD tools enable designers to weed out bad design ideas early on and iterate more with simulation than with costly manufacturing processes”),
the customer terminal outputs a change content of the second device provisional specification input from the input operation portion, to the device design support apparatus through the customer side data input-output portion (p3:fig 2 showing the input in the iterative loop. EN: each time through the loop may be considered the development of another provisional database creations and specification output. See also p2:left:top: “Knowledge-based CAD tools enable designers to weed out bad design ideas early on and iterate more with simulation than with costly manufacturing processes”),
(p3:fig 2 showing the input in the iterative loop. EN: each time through the loop may be considered the development of another provisional database creations and specification output. See also p2:left:top: “Knowledge-based CAD tools enable designers to weed out bad design ideas early on and iterate more with simulation than with costly manufacturing processes”), and
the device specification generating portion generates a device fixed specification of the device based on the second device provisional specification and the change content (p6:§5.2:¶3: “At the end of the MOGA adaptation process, the designer is presented with multiple good design topologies from which to choose for further design exploration and analysis”).

Regarding claim 10, Cobb discloses the device design support system according to claim 9, wherein
the device specification generating portion
generates a third device provisional specification based on the second device provisional specification and the change content (as for the second device provisional specification of claim 9 and p3:fig 2 showing the iterative loop. EN: each time through the loop may be considered the development of another provisional database creations and specification output. See also p2:left:top: “Knowledge-based CAD tools enable designers to weed out bad design ideas early on and iterate more with simulation than with costly manufacturing processes”), and
(as for the second device provisional specification of claim 9 and p3:fig 2 showing the iterative loop. EN: each time through the loop may be considered the development of another provisional database creations and specification output. See also p2:left:top: “Knowledge-based CAD tools enable designers to weed out bad design ideas early on and iterate more with simulation than with costly manufacturing processes”),
the customer terminal outputs a supplement content of the third device provisional specification input from the input operation portion, to the device design support apparatus through the customer side data input-output portion (pp5-6:§5 discussing how the system determines the undetermined parameters (“supplement content”) which are subsequently output as for the previous outputs),
the device design support apparatus receives an input of the supplement content, through the data input- output portion (p6:§5.2: “At the end of the MOGA adaptation process, the designer is presented with multiple good design topologies from which to choose for further design exploration and analysis” EN: Choosing among the supplemented outputs as input to begin another iteration), and
the device specification generating portion generates the device fixed specification based on the third device provisional specification and the supplement content (p6:§5.2: “At the end of the MOGA adaptation process, the designer is presented with multiple good design topologies from which to choose for further design exploration and analysis” EN: determining a new output for this iteration).

Regarding claim 13, Cobb discloses a device design support method of a device design support apparatus (p1:§1:¶1: “This paper presents a design synthesis tool, called case-based synthesis of microelectromechanical systems CaSyn-MEMS, for early stage MEMS design. CaSyn-MEMS is a computer-aided design CAD tool that assists MEMS designers with concept development by utilizing past design structures to synthesize new structures.”),
the apparatus including a data input-output portion that performs input-output of data (p3:fig. 2: “input”, “output” and the various areas between the processes.),
a database storing portion that stores a database configured with a plurality of device models relating to a device (p3:§3.2:item 1 and ¶2: “Develop a hierarchical case library containing MEMS building blocks and devices at varying levels of complexity … The case library contains MEMS components, building blocks, and preconfigured devices.”),
a database generating portion that generates the database (p3:§3.2:¶2: “If new unique designs are synthesized by the system, the designs can be validated with fabrication and more advanced modeling techniques, such as finite element analysis FEA, before being added to the case library to further expand the knowledge base. A small case library can expand and grow with use as newly synthesized design cases are stored in the library for future retrieval” and fig 2: “add cases to library” EN: The computer system adding the cases is the generating portion.), and
a device specification generating portion that generates a device specification of the device (p3:§3.2:¶2: “Cases are initially evaluated with the MEMS simulation tool SUGAR. If new unique designs are synthesized by the system, the designs can be validated with fabrication and more advanced modeling techniques, such as finite element analysis FEA” EN: the cases are the specifications),
the method comprising:
receiving an input of a first device provisional specification relating to the device, by the data input- output portion (p3:fig. 2: “input [from designer]”);
generating a second database based on a first database stored in the database storing portion and the first device provisional specification, by the database generating portion p4:§4.1: ¶2: “Because the MEMS case library is structured in a hierarchical manner, a template search is used first to focus on the most relevant section of the case library.” EN: the “relevant section” is a second database.);
generating a second device provisional specification relating to the device based on the second database, by the device specification generating portion (p3:§3.2:item 3: “Implement a computationally inexpensive retrieval method that can focus the search space while returning the best designs possible”; pp4:§4-4.1: e.g. “Case retrieval is the process of finding cases in the case library that best match a current design problem. … Cases that fall within 20% of all the newly specified design requirements are considered good candidates for parametric optimization or future design adaptation with MOGA. … A ranking score between 0 and 1 is given to each case. Cases with a rank score closer to 1 are considered the best match with the input case. We will operate under the assumption that the closer two cases are in similarity, the better suited they are for the current design problem.”.);
outputting the generated second device provisional specification through the data input-output portion, by the device specification generating portion (p2:fig 2: arrow from retrieve cases to adapt cases; p5:§5:¶1: “Once cases have been retrieved and ranked, the next crucial step is to adapt the retrieved cases to better meet the current design objectives.”);
receiving the input of a change content of the second device provisional specification, by the device specification generating portion (pp5-6:§5: e.g. from ¶1: “Typically, cases retrieved from the case library will not be an exact match with a current design problem; thus, retrieved cases will usually require design modification for a new problem. Case adaptation is the stage of the CBR process where designs are modified or synthesized to match a given set of design requirements. The retrieved cases are starting points for design adaption and exploration.” EN: §5.1 discusses parametric changes and §5.2 discusses changes via genetic algorithms.); and
generating a device fixed specification of the device based on the second device provisional specification and the change content, by the device specification generating portion (p6:§5.2:¶3: “At the end of the MOGA adaptation process, the designer is presented with multiple good design topologies from which to choose for further design exploration and analysis”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-15 /are rejected under 35 U.S.C. 103 as being unpatentable over Cobb (COBB, CORIE L., AND ALICE M. AGOGINO. "Case-based reasoning for evolutionary MEMS design." Journal of Computing and Information Science in Engineering 10, no. 3 (2010). 10 pages).

Regarding claim 15, Cobb discloses the device design support method according to claim 13, further comprising:
generating a first intermediate database by performing narrowing-down with respect to the first database, based on the first device provisional specification, by the database generating portion (p4:§4.1:¶2: “a template search is used first to focus on the most relevant section of the case library. The designer selects an application based on MEMS pre-indexed design domains Fig. 3.”);
selecting an evaluation factor for cluster analysis based on the first device provisional specification, by the device specification generating portion (p4:§4.1:¶2: “Design requirements are entered, and a nearest neighbor similarity function is applied to weight and rank the matching cases retrieved from the initial search. Weights for the similarity search can be chosen by the user or set to a default where all design requirements carry equal weight.” EN: the design requirements are evaluation factors and nearest neighbor is a clustering analysis);
performing a cluster analysis per evaluation factor with respect to the first intermediate database, by the device specification generating portion (p4:§4.1:¶2: “a nearest neighbor similarity function is applied to weight and rank the matching cases retrieved from the initial search”);
performing weighting of the evaluation factor based on a result of the cluster analysis, by the device specification generating portion (p4:§4.1:¶2: “Cases that fall within 20% of all the newly specified design requirements are considered good candidates for parametric optimization or future design adaptation with MOGA.” EN: weighted by percentage of all newly specified requirements);
selecting the evaluation factor of which priority is high based on the weighting, by the device specification generating portion (p4:¶4.1:¶3: “In the event that design requirements are overconstrained and cannot pull a candidate case from the library, the retrieval algorithm relaxes secondary design requirements such as area and stiffness for resonators in increments of 10% and searches for cases with the frequency operation band as the most important criterion until cases are retrieved”);
generating an individual database based on the evaluation factor of which priority is high, as the second database, by the database generating portion (p4:§4.1:¶4: “After a group of candidate cases has been identified, a similarity measure is applied to compare the input and output cases. A ranking score between 0 and 1 is given to each case. Cases with a rank score closer to 1 are considered the best match with the input case. We will operate under the assumption that the closer two cases are in similarity, the better suited they are for the current design problem.”);
receiving an input of a change demand of the evaluation factor which is determined based on a test result and changing the evaluation factor for cluster analysis based on the change demand, by the device specification generating portion (In the event that design requirements are overconstrained and cannot pull a candidate case from the library, the retrieval algorithm relaxes secondary design requirements such as area and stiffness for resonators in increments of 10% and searches for cases with the frequency operation band as the most important criterion until cases are retrieved.).
Cobb does not explicitly disclose [testing] of the device manufactured by the device fixed specification, by the device specification generating portion [and changing based on this test].
However, Cobb discloses at p2:left:top: “Knowledge-based CAD tools enable designers to weed out bad design ideas early on and iterate more with simulation than with costly manufacturing processes.” And shows the traditional process in fig 1 where “fabrication” and “packaging and testing” (i.e. manufacturing and testing) leads back to the change in requirements (i.e. via conception design).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings of Cobb in view of the further teachings of Cobb regarding the traditional process to include “[testing] of the device manufactured by the device fixed specification, by the device specification generating portion [and changing based on this test]” by using the CaSyn-MEMS design system to further alter when design do not meet requirements since this is merely a fallback to a portion of the traditional design process and the same type of benefit can be expected for the next iteration, i.e. “iterate more with simulation than with costly manufacturing processes” (as cited above).
	
Regarding claim 14, Cobb discloses the device design support method according to claim 13, further comprising:
receiving an input of a change demand of the device fixed specification which is determined based on a test result of the device manufactured by the device fixed specification, by the device specification generating portion (made obvious as for claim 15); and
(made obvious as for claim 15).

Claims 4, 7-8, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cobb as applied to claims 1, 6, and 9 above, and further in view of Triltsch (TRILTSCH, U., U. HANSEN, C. BOESE, J. R. ZIEBART, H-J. FRANKE, T. VIETOR, AND S. BÜTTGENBACH. "Modular Computer Aided Design Environment for Active Microsystems." In Design and Manufacturing of Active Microsystems, pp. 49-66. Springer, Berlin, Heidelberg, 2011).

Regarding claim 4, Cobb discloses the device design support apparatus according to claim 1.
Cobb does not explicitly disclose wherein the device specification generating portion
generates a device provisional specification outline list, a device provisional specification detail list, and a device provisional specification evaluation list based on the second device provisional specification, and
outputs the generated device provisional specification outline list, the generated device provisional specification detail list, and the generated device provisional specification evaluation list, as the second device provisional specification.
However, Triltsch teaches wherein the device specification generating portion
generates a device provisional specification outline list (p52:§4.2.2:¶3: “On a second level, an interactive thesaurus and interactive function tree representing the third dimension of the structure are available” and fig 4.3 EN: The tree is a specification outline list), a device provisional specification detail list (p52:§4.2.2:¶5: “After the specification of the desired function structure has been carried out satisfactorily, it can be exported to an XML-file”), and a device provisional specification evaluation list based on the second device provisional specification (p52:§4.2.2: “For each selected sub-function representing shape, the number of possible realizations in the database is displayed.” EN: an evaluation of the number of realizations available), and
outputs the generated device provisional specification outline list (as above, output to screen), the generated device provisional specification detail list (as above, output to XML file), and the generated device provisional specification evaluation list (as above, output to screen).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Cobb in view of the teachings of Triltsch to include “generates a device provisional specification outline list, a device provisional specification detail list, and a device provisional specification evaluation list based on the second device provisional specification, and outputs the generated device provisional specification outline list, the generated device provisional specification detail list, and the generated device provisional specification evaluation list, as the second device provisional specification” by using a user interface such as that presented by Triltsch which would allow an interface where “the designer gets information about the actual level of detail such as whether or not the achieved detail-level is correct” (Triltsch:p52:§4.2.2:¶4).
	

Regarding claim 7, Cobb discloses the device design support apparatus according to claim 6, wherein
the device model is configured with a device structure parameter relating to a structure of the device, and a device characteristic parameter relating to a characteristic of the device (p5:§5.1:¶3: “The goal is to minimize the device area and the deviation from the frequency goal. If the stiffness ratio of a design falls below the stiffness ratio requirement, a penalty factor is added to the objective function. If the stiffness ratio requirement is met, then a penalty value of zero is used in the objective function. … x  is the vector of variables representing a case, … Areax  is the design area as a function of geometrical parameters, Freqx  is the resonant frequency as a function of geometrical parameters, Kxx  /Kyx  is the stiffness ratio as a function of geometrical parameters” EN: area, frequency, and stiffness are structure parameters and variable values (parameters) are characteristics; The MOGA process of §5.2 uses the design objectives as well), and
(p3:§3.2:¶2: “Cases are initially evaluated with the MEMS simulation tool SUGAR. If new unique designs are synthesized by the system, the designs can be validated with fabrication and more advanced modeling techniques, such as finite element analysis FEA, before being added to the case library to further expand the knowledge base.”).
Cobb does not explicitly disclose in a case where variation occurs in the device structure parameter due to manufacturing variation.
However, Triltsch teaches in a case where variation occurs in the device structure parameter due to manufacturing variation (p56:§4.3.2:¶¶1-2 “Conversely, in MEMS-Design the process steps and the corresponding deviation of non-geometrical process parameters influence the third dimension of the system. For example these properties include temperatures, electrical and magnetic fields, concentrations or material properties. … It provides for tolerance analysis as well as for tolerance synthesis. Tolerance analysis takes the input parameters and their deviations into account and calculates the output deviation based on a mathematical dependency between these parameters. Tolerance synthesis is used to quantify the variation distributions of certain input parameters with respect to the given output parameter tolerance.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Cobb in view of the teachings of Triltsch to include “in a case 

Regarding claim 8, Cobb discloses the device design support apparatus according to claim 7, wherein the device specification generating portion
extracts the device characteristic parameter for performing the simulation, from the device fixed specification database (p5:§5.1:¶3: “x  is the vector of variables representing a case,”),
extracts the device structure parameter for performing the simulation from the first database, based on the extracted device characteristic parameter (p5:§5.1:¶3: “Areax  is the design area as a function of geometrical parameters, Freqx  is the resonant frequency as a function of geometrical parameters, Kxx  /Kyx  is the stiffness ratio as a function of geometrical parameters”),
performs a correlation analysis between the extracted device characteristic parameter and the extracted device structure parameter (p5:§5.1:¶3:eq 4: the objective function,
adjusts the extracted device characteristic parameter and the extracted device structure parameter, based on a result of the correlation analysis (p5:§¶51.:¶2: “The goal with this method is to minimize a given objective function subjected to defined constraints in order to drive the initial input problem closer to one’s desired objectives.” EN: the “drive[ing]” is via parameter adjustment as is understood by “optimization” context),
extracts a representative value of the device fixed specification, based on the device fixed specification database (p5:§5:¶1: “Case adaptation is the stage of the CBR process where designs are modified or synthesized to match a given set of design requirements.”),
performs the simulation, based on the adjusted device characteristic parameter, the adjusted device structure parameter, and the representative value (p3:§3.2:¶2: “Cases are initially evaluated with the MEMS simulation tool SUGAR. If new unique designs are synthesized by the system, the designs can be validated with fabrication and more advanced modeling techniques, such as finite element analysis FEA, before being added to the case library to further expand the knowledge base.” EN: result of optimized solution is further simulated), and
determines whether or not the device characteristic parameter of the device model configuring the device fixed specification database is within the allowable range of the device fixed specification, based on a result of the simulation (p3:§3.2:¶2: “Cases are initially evaluated with the MEMS simulation tool SUGAR. If new unique designs are synthesized by the system, the designs can be validated with fabrication and more advanced modeling techniques, such as finite element analysis FEA, before being added to the case library to further expand the knowledge base.” EN: “validated” via simulation).

Regarding claim 11, Cobb discloses the device design support system according to claim 9.
Cobb does not explicitly disclose wherein the device specification generating portion
generates a device provisional specification outline list, a device provisional specification detail list, and a device provisional specification evaluation list based on the second device provisional specification, and
outputs the generated device provisional specification outline list, the generated device provisional specification detail list, and the generated device provisional specification evaluation list, as the second device provisional specification, to the customer terminal through the data input-output portion.
However, Triltsch teaches wherein the device specification generating portion
generates a device provisional specification outline list (p52:§4.2.2:¶3: “On a second level, an interactive thesaurus and interactive function tree representing the third dimension of the structure are available” and fig 4.3 EN: The tree is a specification outline list), a device provisional specification detail list (p52:§4.2.2:¶5: “After the specification of the desired function structure has been carried out satisfactorily, it can be exported to an XML-file”), and a device provisional specification evaluation list based on the second device provisional specification (p52:§4.2.2: “For each selected sub-function representing shape, the number of possible realizations in the database is displayed.” EN: an evaluation of the number of realizations available), and
outputs the generated device provisional specification outline list (as above, output to screen), the generated device provisional specification detail list (as above, output to XML file), and the generated device provisional specification evaluation list (as above, output to screen).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Cobb in view of the teachings of Triltsch to include “generates a device provisional specification outline list, a device provisional specification detail list, and a device provisional specification evaluation list based on the second device provisional specification, and outputs the generated device provisional specification outline list, the generated device provisional specification detail list, and the generated device provisional specification evaluation list, as the second device provisional specification” by using a user interface such as that presented by Triltsch which would allow an interface where “the designer .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cobb in view of Triltsch as applied to claim 11 above, and further in view of Bruek (BRUECK, RAINER, AND CHRISTIAN SCHUMER. "Internet MEMS design tools based on component technology." In Design, Test, and Microfabrication of MEMS and MOEMS, vol. 3680, pp. 316-325. International Society for Optics and Photonics, 1999).

Regarding claim 12, Cobb discloses the device design support system according to claim 11 (in combination)
Cobb does not explicitly disclose further comprising: a network, wherein the device design support apparatus and the customer terminal are connected to each other through the network.
However, Bruek teaches further comprising: a network, wherein the device design support apparatus and the customer terminal are connected to each other through the network (p316:Abstract: “INTERLIDO is an experimental tool suite for process specification and layout verification for lithography based MEMS technologies to be accessed via the Internet.”; p317:§3:¶2: “All assistants are made available via the corporate network of the company (Intranet) or via the Internet.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Cobb in view of Triltsch further in view of the teachings of Bruek to include “further comprising: a network, wherein the device design support apparatus .
	
Conclusion
Claims 1-15 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20180273378 A1	KAWAMURA; Tetsufumi et al.
Similar design process art from Applicant
US 20180121589 A1	KAWAMURA; Tetsufumi et al.
Similar design process art from Applicant	
US 20180121569 A1	FURUTA; Futoshi et al.
Similar design process art from Applicant
US 7272801 B1	Kamon; Mattan et al.
Discussing a MEMs design process using simulation and separating process data from system-level design
US 20120215497 A1	Chen; Tung-Tsun et al.
Discussing parametric modeling of MEMs with submodels
US 20100083196 A1	Liu; Yu
Discussing an iterative design process from concept to optimal solution with ranking of pareto optimal solutions
US 20130290351 A1	Haga; Noriyuki
Discussing a search apparatus for finding similar design cases – same Applicant
US 20080189260 A1	Arnold; William G. et al.
Discussing methods of finding interchangeable parts by comparing and ranking part attributes
DA SILVA, M. G., R. GIASOLLI, S. CUNNINGHAM, AND D. DEROO. "MEMS design for manufacturability (DFM)." Sensors Expo, Boston (USA) (2002). 8 pages
Discussing a progression of MEMs design from specification to conceptual designs to detailed designs with simulation and finally manufacturing.
RAO, ZHIMING. "Design evolution and knowledge handling for product conceptualization in new product development." (2008) 200 pages
Discussing case based reasoning, clustering, and triz method for new product development
SCHROPFER, ET AL. "Designing manufacturable MEMS in CMOS-compatible processes: Methodology and case studies." In MEMS, MOEMS, and Micromachining, vol. 5455, pp. 116-127. International Society for Optics and Photonics, 2004.
Discussing a design process like that of Da Silva (2002)
ZHANG, YING, AND ALICE M. AGOGINO. "Hybrid evolutionary optimal MEMS design." The International Journal of Advanced Manufacturing Technology 63, no. 1-4 (2012): 305-317.
Discussing an iterative design process from initial designs to evolutionary algorithms to optimization to synthesized designs to fabrication and revaluation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S BROCK whose telephone number is (571)270-3052. The examiner can normally be reached on Monday-Friday 6:30am-3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Omar Fernandez Rivas, can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	
/R.S.B./Examiner, Art Unit 2128             

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128